Citation Nr: 0602905	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for a chronic acquired 
disorder manifested by dizziness, claimed as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from December 1970 to 
September 1972.  The veteran served in Korea from September 
1971 to September 1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously remanded this matter in September 2004 
for procedural considerations, and that the action requested 
in its remand has been accomplished to the extent possible.  
The case is now ready for further appellate consideration.


FINDINGS OF FACT

1.  There is no diagnosis of a chronic acquired disorder 
manifested by dizziness that has been related to active 
service.

2.  The service medical records are negative for complaints 
of, or treatment for, diabetes mellitus, of any type.  
Diabetes mellitus, type II, was shown many years after 
service and there is no evidence of a nexus between the 
current diagnosis and service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by dizziness was 
not incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.303, 3.309 (2005).

2.  Diabetes mellitus, type II, claimed as a result of 
herbicide (Agent Orange) exposure was not incurred in or 
aggravated by service, nor may incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this claim has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on multiple 
occasions of the evidence necessary to substantiate his 
claims.

First, prior to the original rating decision that denied the 
claim in July 2002, a VCAA notice letter was provided to the 
veteran in December 2001, which advised the veteran of the 
evidence necessary to substantiate a claim for service 
connection for disability manifested by dizziness, claimed as 
due to exposure to Agent Orange in Korea, and the respective 
obligations of the veteran and the Department of Veterans 
Affairs (VA) in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thereafter, the July 2002 rating decision and March 2003 
statement of the case denied the claims, advising the veteran 
that he had not established entitlement to service connection 
on a presumptive basis and the evidence of record otherwise 
did not demonstrate the existence of diabetes mellitus or a 
current disability manifested by dizziness that was linked to 
service.  

A January 2003 letter to the veteran also specifically 
advised the veteran that the Department of Defense had 
recently acknowledged the use of Agent Orange in Korea for 
only a period between 1968 and 1969, and that the veteran's 
service in Korea began more than 18 months later.  The 
veteran was encouraged to submit evidence documenting the 
location and date of his exposure, and what he was exposed 
to.

An April 2003 supplemental statement of the case noted that a 
recent medical statement still did not show that he suffered 
from a current disability manifested by dizziness, and that 
his claim would therefore remain denied.  It was also noted 
that while the evidence now indicated that there was a 
diagnosis of diabetes, there was no evidence that Agent 
Orange was being used during the veteran's service in Korea.

A September 2003 VCAA notice letter was sent to the veteran 
regarding his claim for service connection for diabetes 
mellitus, outlining the evidence necessary to substantiate 
this claim, and the respective obligations of VA and the 
veteran in obtaining such evidence.  Id.

A January 2004 supplemental statement of the case notified 
the veteran that additional evidence still did not provide 
any diagnosis of a disability manifested by dizziness.  It 
also advised the veteran that there was still no evidence 
demonstrating the veteran's exposure to Agent Orange, or 
otherwise linking his diabetes mellitus to active service.

Thereafter, following the Board's remand of September 2004, 
the veteran was provided with additional VCAA notice letters 
in September 2004, March 2005, and July 2005 that advised the 
veteran of the evidence necessary to substantiate his claims, 
and the obligations of VA and the veteran in obtaining this 
evidence.  Id.  

Finally, a November 2005 supplemental statement of the case 
again noted that in order to substantiate the veteran's claim 
for service connection for disability manifested by 
dizziness, it was necessary for the veteran to establish a 
current disability.  The veteran was also again notified that 
his service in Korea would not establish service connection 
for diabetes mellitus on a presumptive basis, and that the 
evidence did not otherwise link this disability to service.

While none of the VCAA notice letters specifically requested 
that the appellant provide any evidence in the appellant's 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding records or documents that have not been obtained 
or that are not adequately addressed in documents and records 
in the claims file as to this claim.  The veteran has also 
not indicated any intention to provide any additional medical 
evidence in support of his claims.

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA is not necessary.

Service medical records do not reflect any relevant 
complaints or treatment with respect to these claims.

VA treatment records from January 1997 reflect that the 
veteran's complaints included lightheadedness.  

VA records from March 1997 note that the complaints included 
headaches, blurred vision, dizziness, and earaches over the 
previous three years.  The diagnosis included lightheadedness 
of unknown etiology.  

An electroencephalogram (EEG) conducted one day later was 
interpreted to reveal neither lateralized features nor 
epileptiform discharges.  In May 1997, the veteran's 
complaints included nearly daily episodes of lightheadedness.  

A September 1998 VA outpatient record does not identify 
lightheadedness or dizziness as any of the veteran's 
complaints, and both VA and private records dated subsequent 
to that date do not contain any complaints, diagnoses, or 
findings of disability manifested by dizziness or 
lightheadedness.

A medical statement from Dr. A., dated in April 2003, 
reflects that he first diagnosed diabetes mellitus with 
respect to the veteran's symptoms in February 2003.  He did 
not provide an opinion that the veteran's diabetes was 
related to exposure to herbicides.


II.  Analysis

Disability Manifested by Dizziness

The Board has reviewed the evidence of record and first notes 
that while a March 1997 diagnosis included lightheadedness of 
unknown etiology, the Board finds this to be a statement of 
symptomatology rather than a diagnosis of disability 
manifested by lightheadedness, and that in any event, that 
are no current diagnoses of disability manifested by 
dizziness.

The Board also notes that an EEG conducted a day after the 
March 1997 diagnosis revealed neither lateralized features 
nor epileptiform discharges.

The record also does not contain any opinions dated 
subsequent to March 1997 that reflect a current diagnosis of 
any disability associated with dizziness.

The Board further notes that although the veteran in good 
faith believes that he currently suffers from a disability 
manifested by dizziness that is related to his exposure to 
Agent Orange during service in Korea near the demilitarized 
zone (DMZ), he has not demonstrated any special education or 
training that enables him to diagnose a disorder manifested 
by dizziness or to express an opinion on medical causation 
with respect to such disorders.  Espiritu v. Dersinski, 2 
Vet. App. 492 (1992).  

Under the basic statutory framework and the case law, it is 
also clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  It has also been held that to constitute a 
disability, there must be evidence of the actual current 
existence of "disability."  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

The Board also does not find that remand is warranted as to 
the veteran's claim for service connection for disability 
manifested by dizziness because of the lack of evidence of 
current disability.  38 C.F.R. § 3.159(c)(4) (2005).

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses of disability manifested by dizziness, the lack 
of complaints of dizziness by medical history since May 1997, 
and the negative EEG in March 1997, on the other, the Board 
finds the latter to be of far more probative value, and that 
a preponderance of the evidence is clearly against the claim 
for service connection for disability manifested by 
dizziness.


Diabetes Mellitus

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2005) will be considered 
to have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307 (2005).

Disease such as diabetes mellitus shall be granted service 
connection, although not otherwise established as incurred in 
or aggravated by service, if manifested to a compensable 
degree within the applicable time limits.  38 C.F.R. §§ 
3.307, 3.309 (2005).

With respect to the veteran's claim for service connection 
for diabetes mellitus as secondary to herbicide exposure, the 
Board first notes that the statement of Dr. A. does reflect a 
diagnosis of diabetes mellitus, and the Board will therefore 
find that the required element of a current disability has 
been satisfied as to this claim.

However, as has been clearly made plain to the veteran in 
numerous communications from the RO, the veteran must also 
offer competent evidence relating diabetes mellitus, type II, 
to service, and he has not done so.  The Board also concludes 
that the veteran has not offered any acceptable authoritative 
evidence that would tend to prove that he was exposed to 
herbicides (Agent Orange) in Korea in the summer of 1972, or 
for that matter, at any time during his service in Korea 
between September 1971 and September 1972.

The veteran also did not have service in the Republic of 
Vietnam and he does not assert that he served in Vietnam.  
The service medical records and the veteran's own statements 
show that he had service in Korea.  

The Board points out that the Department of Defense provided 
VA an inventory regarding Agent Orange use outside of the 
Republic of Vietnam and Korea.  Based on the current 
Department of Defense findings, the use of herbicides has 
only been acknowledged for specific units that served in 
areas along the DMZ in Korea between April 1968 and July 1969 
(March 2003 fact sheet distributed by the Veterans Benefits 
Administration (VBA), which was posted in September 2003).  
It is acknowledged that the veteran claims to have witnessed 
a substance being sprayed from an aircraft while he was in 
the process of repairing a telephone line on a 30 foot pole 
about 100 feet from the forward fence at the DMZ that was 
being patrolled by the North Korean Army; however, the nature 
of the substance has not been identified as a herbicide by 
any knowledgeable authority.

As was noted above, the Board does not dispute the existence 
of diabetes mellitus, type II.  The record shows that the 
diabetes mellitus was diagnosed many years after service.  
Entitlement to service connection is granted where there is a 
link between the disability and service.  In the veteran's 
case, there is no evidence linking diabetes mellitus to 
exposure to herbicides during service, nor was this disorder 
noted in service or within the applicable presumptive period 
following service.

The veteran was also provided with a VA directive, which 
noted the circumstances when an Agent Orange Examination 
should be conducted in the case of a veteran who was possibly 
exposed to Agent Orange in Korea.  However, absent the 
verified exposure of the veteran to herbicides, there is no 
basis for affording the veteran such an examination.  There 
is also no basis to afford an examination and opinion 
pursuant to the VCAA, as the evidence is not found to 
indicate that diabetes mellitus may be associated with an 
event during the veteran's service.  38 C.F.R. 
§ 3.159(c)(4)(C) (2005).

While the Board acknowledges the veteran's statements and 
contentions pertaining to the etiology of diabetes mellitus, 
type II, as was noted above with respect to the veteran's 
claim for service connection for disability manifested by 
dizziness, the veteran's statements, alone, are insufficient; 
there must be medical evidence tending to show that the 
disabilities were incurred in service, or that the 
disabilities can be linked to service.  The veteran, as a 
layperson, is not competent to give opinions regarding 
medical causation or diagnosis.  Espiritu v. Derwinski, 
supra.

Accordingly, in the absence of evidence of a link or nexus 
between diabetes mellitus, type II, and service or a period 
of one year after service, the claim for service connection 
cannot be granted on a direct basis or based on the one-year 
presumptive period for diabetes mellitus.  Similarly, because 
the veteran did not have service in the Republic of Vietnam, 
or the DMZ in Korea between 1968 and 1969, service connection 
cannot be granted on a presumptive basis based on exposure to 
herbicides.


ORDER

The claim for service connection for type II diabetes 
mellitus is denied.

The claim for service connection for a chronic acquired 
disorder manifested by dizziness is denied.


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


